27. Crisis of the Equitable Life Assurance Society (vote)
- Draft European Parliament Recommendation author: Wallis
- Before the vote
rapporteur. - Mr President, this is a real report this time. It is a report that represents 18 months of work of a committee of inquiry of this House. This morning whilst we were having the debate, colleagues from various different groups approached me and said that they would like a roll-call vote. We should have requested it yesterday, but in view of the number of colleagues who have come to me, I wonder if we could now do that.
(The request was accepted)